RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–16 and 18–21 are pending.
Claim 17 is canceled.
Claims 19–21 are new.
Claims 1–16 and 18–21 are rejected.
Claim Rejections – 35 USC §101
The 35 USC § 101 rejection of claims 13–16 is hereby withdrawn in light of the amendments presented on 10/23/2020.
Examiner’s Notes
The amendment document filed 10/23/2020 does not include proper status identifiers that identifies the current status of the claims in the application. For example, claims 1 and 7 include amended claim language including an addition of the word “directly” using underlines in the claim limitations, but the status identifier of both claims read “(Original)”. The status identifier of the claims should read “(Currently Amended)” instead.
Further information can be found under MPEP Section 714 (II)(C) and 37 C.F.R. 1.121.
Response to Arguments
Applicant’s arguments, see pages 8–9, filed 10/23/2020, with respect to the rejection(s) of claim(s) 1, 2, 7, 8, 11-14, 17, and 18 under 35 USC §102 (a)(1) and 3-6, 9, 10, 15 and 16 under  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Shimakawa (2015/0113110), Sehgal et al. (2008/0225866)*, Johnson et al. (2017/0272316), and Ignatchenko (2018/0139131).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 11-14 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Shimakawa (2015/0113110) in view of Sehgal et al. (2008/0225866).
Regarding claim 1, Shimakawa teaches An automated process executed by a client device to establish a connection with a server device via a wide area network, the automated process comprising:
determining, by the client device, address information comprising a plurality of addresses associated with the client device for communicating on the wide area network (Fig. 1; two devices 300A and 300B act as two communicating devices A and B sitting behind routers 350A and 350B respectively; the two devices have the ability to communicate with messaging 
transmitting, by the client device, the address information to a data storage server via the wide area network for storage of the address information in a database associated with the data storage server (Figs. 13-15; ¶¶163-64, connection-source device 300 can send address information obtaining request message to P2P communication test server 200 which can be used to obtain external IP address and port number of the sender of the received message in step 153),
wherein the address information is stored in the data base in association with an identifier of the client device (Fig. 5; ¶93, P2P Connection Test Server 200 can store information in database 214); and
after transmitting the address information to the data storage server, the client device subsequently transmitting a connection request message to a message server via the wide area network (Figs. 13-15; ¶¶167-68, module 304 from the connection-source device 300 sends start request message toward connection-destination device 300 which is relayed via messaging server 100),
wherein the connection request message comprises the identifier of the client device and a server identifier of the server device (Figs. 13-15; ¶167, connection devices 300 can at least be identified by their external addresses and port numbers; ¶131, they can also be identified by their UUID numbers already known to the messaging server 100), and
wherein the message server has a pre-existing persistent connection with the identified server device to thereby permit the message server to trigger the server device to establish the connection with the client device via the wide area network (Figs. 13-15; ¶110, when devices 300 are booted, each device establishes constant connection to the messaging server 100 where each 
However, Shimakawa does not explicitly teach then establishing an outgoing connection to the client device using at least one of the plurality of addresses in the retrieved address information. Sehgal from the same field of endeavor teaches then establishing an outgoing connection to the client device using at least one of the plurality of addresses in the retrieved address information (Fig. 7; ¶¶64-67, for example, in view of Shimakawa, the terminal 700 and the terminal 710 can be viewed as two terminals within a local network that has the ability to reach out to the Internet 750 via NAT'ing methods as shown; here, with information regarding local port mapping information 701 and local port mapping 711, direct connection can be established between the terminals 700 and 710; however, the clients as shown here also have the ability to communicate with each other via known global port mapping address information as well to begin with; see ¶66 for further details; furthermore, see also Figs. 13-15; ¶¶171-75 of Shimakawa regarding establishing an outgoing connection that is not a direct connection between connection-source device and connection-destination devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Sehgal to account for situations where two nodes in an internal network without proper L3 routing abilities need to connect with each other without the help of a bridging router within its internal network. By enabling two nodes within an internal network to communicate with a known global address that contacts the upstream networks with information regarding its internal network, the non-bridged internal nodes can communicate without further issues.

Regarding claim 7, Shimakawa teaches An automated process executed by a server device separated from a client device via a router device that blocks incoming connections from a wide area network, the automated process comprising (Fig. 1; two devices 300A and 300B act 
initially establishing a persistent connection from the server device to a message service via the wide area network, wherein the persistent connection is established as an outgoing connection from the server device to the message server and is maintained between the server device and the message server over time (Figs. 13-15; ¶110, when devices 300 are booted, each device establishes constant connection to the messaging server 100 where each device IDs uniquely assigned to each devices are communicated prior to actual establishing of the connections between the devices 300);
receiving a trigger message from the message server via the persistent connection, wherein the trigger message identifies the client device (Figs. 13-15; ¶¶167-68, module 304 from the connection-source device 300 sends start request message toward connection-destination device 300 which is relayed via messaging server 100);
in response to the trigger message, the server device requesting address information associated with the identified client device from a data storage server via the wide area network (Figs. 13-15; ¶¶171-72, connection-destination device can also receive from the P2P communication test server 200 external IP address and port number of the "sender of the above-mentioned message" or in step 142),
However, Shimakawa does not explicitly teach after receiving the address information associated with the identified client, the server device establishing an outgoing connection directly to the client device using at least one of the plurality of addresses in the received address information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Sehgal to account for situations where two nodes in an internal network without proper L3 routing abilities need to connect with each other without the help of a bridging router within its internal network. By enabling two nodes within an internal network to communicate with a known global address that contacts the upstream networks with information regarding its internal network, the non-bridged internal nodes can communicate without further issues.

Regarding claim 13, Shimakawa teaches A data processing system to facilitate online communications between a client device and a server device via a wide area network, the data processing system comprising (Fig. 1; two devices 300A and 300B act as two communicating devices A and B sitting behind routers 350A and 350B respectively; the two devices have the ability to communicate with messaging server 100 and P2P Connection Test Server 200; Fig. 8; ¶¶124-27, device 300 has the ability to determine status of its network interface including IP 
a data storage server having a first processor and a first data storage, wherein the first processor is programmed to receive address information from a plurality of client devices and to store the received address information in a database (Fig. 5; ¶163, connection-source device 300 has the ability to send address information to P2P communication test server 200; ¶93, P2P Connection Test Server 200 can store information in database 214),
wherein the address information for each client device comprises an identifier of the client device and a plurality of addresses used by the client device to communicate via the wide area network (Figs. 13-15; ¶167, connection devices 300 can at least be identified by their external addresses and port numbers; ¶131, they can also be identified by their UUID numbers already known to the messaging server 100; Fig. 1, WAN 50 [see also ¶ 268]); and
a message server having a second processor and a second data storage, wherein the first processor is programmed to receive incoming messages from a plurality of server devices, to respond to each of the incoming messages to establish a plurality of persistent connections with the server devices and to maintain the persistent connections over time (Figs. 13-15; ¶110, when devices 300 are booted, each device establishes constant connection to the messaging server 100 where each device IDs uniquely assigned to each devices are communicated prior to actual establishing of the connections between the devices 300),
wherein the message server is further programmed to respond to subsequent communications from the client devices to transmit trigger messages to the server devices, wherein each of the trigger messages directs one of the server devices to establish an outgoing connection to an identified client device (Figs. 13-15; ¶¶167-68, module 304 from the connection-source device 300 sends start request message toward connection-destination device 300 which is relayed via messaging server 100 and vice versa);

However, Shimakawa does not explicitly teach to use the retrieved address information to establish the outgoing connection from the server device to the client device.
Sehgal from the same field of endeavor teaches to use the retrieved address information to establish the outgoing connection from the server device to the client device (Fig. 7; ¶¶64-67, for example, in view of Shimakawa, the terminal 700 and the terminal 710 can be viewed as two terminals within a local network that has the ability to reach out to the Internet 750 via NAT'ing methods as shown; here, with information regarding local port mapping information 701 and local port mapping 711, direct connection can be established between the terminals 700 and 710; however, the clients as shown here also have the ability to communicate with each other via known global port mapping address information as well to begin with; see ¶66 for further details; furthermore, see also Figs. 13-15; ¶¶171-75 of Shimakawa regarding establishing an outgoing connection that is not a direct connection between connection-source device and connection-destination devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Sehgal to account for situations where two nodes in an internal network without proper L3 routing abilities need to connect with each other without the help of a bridging router within its internal network. By enabling two nodes within an internal network to communicate with a known global address that contacts the upstream networks with information regarding its internal network, the non-bridged internal nodes can communicate without further issues.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Sehgal to account for situations where two nodes in an internal network without proper L3 routing abilities need to connect with each other without the help of a bridging router within its internal network. By enabling two nodes within an internal network to communicate with a known global address that contacts the upstream networks with information regarding its internal network, the non-bridged internal nodes can communicate without further issues.

Regarding claim 11, Shimakawa and Sehgal teach the limitations of claim 7. Shimakawa further teaches wherein the establishing comprises the server device transmitting a series of outgoing connection requests via the wide area network, wherein each of the series of outgoing connection requests is directed to one of the plurality of addresses associated with the client device for communicating on the wide area network (Fig. 1; ¶¶55-63, plurality of P2P connections can be made between plurality of devices).

Regarding claim 12, Shimakawa and Sehgal teach the limitations of claim 11. Shimakawa further teaches wherein, if each of the series of outgoing connection requests is unsuccessful, the server device attempting to contact the client device using NAT hole punching directed toward at least one of the plurality of addresses associated with the client device (¶186, UDP hole punching as a one of the many possible ways of starting P2P communication between devices is disclosed).

Regarding claim 18, Shimakawa and Sehgal teach the limitations of claim 13. Shimakawa further teaches wherein the data storage server and the message server each comprise a hardware interface to the wide area network (Figs. 2-5).

Claims 3, 4, 9, 10, 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Shimakawa (2015/0113110) in view of Sehgal et al. (2008/0225866), and further in view of Johnson et al. (2017/0272316).
Regarding claims 3, 9 and 15, Shimakawa and Sehgal teach the limitations of claims 2, 8 and 14 respectively. However, the teachings do not explicitly teach wherein the first address is an address assigned to the client device by a router device that interconnects the local area network and the wide area network.
Johnson from the same field of endeavor teaches wherein the first address is an address assigned to the client device by a router device that interconnects the local area network and the wide area network (¶223, usage of external and internal address and port information for NAT hole punching is disclosed; see also Fig. 6 where home router connecting devices 1Y-502 and 1Y-510 can participate in distribution of such internal addresses).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings to punch through NAT'ed networks so that internal private addresses can be effectively utilized for Internet communications.

Regarding claims 4, 10 and 16, Shimakawa, Sehgal and Johnson teach the limitations of claims 3, 9 and 15 respectively. Shimakawa further teaches wherein the second address comprises a WAN address and a port number associated with the router device, wherein the WAN address identifies the router device on the wide area network and (¶167, external address and port number of the connection devices can be transported)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Sehgal to account for situations where two nodes in an internal network without proper L3 routing abilities need to connect with each other without the help of a bridging router within its internal network. By enabling two nodes within an internal network to communicate with a known global address that contacts the upstream networks with information regarding its internal network, the non-bridged internal nodes can communicate without further issues.

Claims 5 and 19-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Shimakawa (2015/0113110) in view of Sehgal et al. (2008/0225866), further in view of Johnson et al. (2017/0272316), and further in view of Ignatchenko (2018/0139131).
Regarding claim 5, Shimakawa, Sehgal and Johnson teach the limitations of claim 4. However, the teachings do not explicitly teach wherein the determining comprises the client device executing a TRACEROUTE command to thereby identify the plurality of addresses associated with the client device for communicating on the wide area network.
Ignatchenko from the same field of endeavor teaches wherein the determining comprises the client device executing a TRACEROUTE command to thereby identify the plurality of addresses associated with the client device for communicating on the wide area network (¶179, using traceroute tools to determine public Internet IP address information is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ignatchenko to easily determine 

Regarding claim 19, Shimakawa teaches An automated process executed by a client device to establish a connection with a server device via a wide area network, the automated process comprising:
wherein the second address comprises a WAN address and a port number associated with the router device (¶167, external address and port number of the connection devices can be transported),
transmitting, by the client device, the address information to a data storage server via the wide area network for storage of the address information in a database associated with the data storage server (Figs. 13-15; ¶¶163-64, connection-source device 300 can send address information obtaining request message to P2P communication test server 200 which can be used to obtain external IP address and port number of the sender of the received message in step 153),
wherein the address information is stored in the data base in association with an identifier of the client device (Fig. 5; ¶93, P2P Connection Test Server 200 can store information in database 214); and
after transmitting the address information to the data storage server, the client device subsequently transmitting a connection request message to a message server via the wide area network (Figs. 13-15; ¶167, connection devices 300 can at least be identified by their external addresses and port numbers; ¶131, they can also be identified by their UUID numbers already known to the messaging server 100),
wherein the connection request message comprises the identifier of the client device and a server identifier of the server device (Figs. 13-15; ¶110, when devices 300 are booted, each device establishes constant connection to the messaging server 100 where each device IDs 
wherein the message server has a pre-existing persistent connection with the identified server device to thereby permit the message server to trigger the server device to establish the connection with the client device via the wide area network (Fig. 7; ¶¶64-67, for example, in view of Shimakawa, the terminal 700 and the terminal 710 can be viewed as two terminals within a local network that has the ability to reach out to the Internet 750 via NAT'ing methods as shown; here, with information regarding local port mapping information 701 and local port mapping 711, direct connection can be established between the terminals 700 and 710; however, the clients as shown here also have the ability to communicate with each other via known global port mapping address information as well to begin with; see ¶66 for further details; furthermore, see also Figs. 13-15; ¶¶171-75 of Shimakawa regarding establishing an outgoing connection that is not a direct connection between connection-source device and connection-destination devices), and
wherein the server device responds to the trigger from the message server by initially retrieving the address information associated with the identifier of the client device from the data storage server via the wide area network and then (see Figs. 13-16, process of contacting the P2P test server for determination of external addresses and contacting the message server to initiate connection from a connection source to connection destination is shown; for example, address/port number of sender of received MSG ST 153 can be received post determination of external IP steps in Fig. 14)
However, Shimakawa does not explicitly teach determining, by the client device executing a TRACEROUTE command, address information comprising a plurality of addresses associated with the client device for communicating on the wide area network, wherein the first and second addresses are assigned to the client device by a router device that interconnects the local area network and the wide area network, wherein the address information comprises a first 
Sehgal from the same field of endeavor teaches wherein the address information comprises a first address used by the client device on a local area network and a second address used by the client device on the wide area network (Fig. 7; ¶¶64-67, in establishing a connection between terminal 700 and 710, both external and local address information can be used),
wherein the WAN address identifies the router device on the wide area network and the port number is assigned by the router device to identify the client device (see Figs. 5-7; ¶¶57-60, for example, a client device such as the device 600 can include its internal and external IP addresses via NAT mapping as identified by X1:x1 and/ro X2:x2 address information);
establishing an outgoing connection directly to the client device using at least one of the plurality of addresses in the retrieved address information (Fig. 7; ¶¶64-67, for example, in view of Shimakawa, the terminal 700 and the terminal 710 can be viewed as two terminals within a local network that has the ability to reach out to the Internet 750 via NAT'ing methods as shown; here, with information regarding local port mapping information 701 and local port mapping 711, direct connection can be established between the terminals 700 and 710; however, the clients as shown here also have the ability to communicate with each other via known global port mapping address information as well to begin with; see ¶66 for further details; furthermore, see also Figs. 13-15; ¶¶171-75 of Shimakawa regarding establishing an outgoing connection that is not a direct connection between connection-source device and connection-destination devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Sehgal to account for situations where 
However, the teachings do not explicitly teach determining, by the client device executing a TRACEROUTE command, address information comprising a plurality of addresses associated with the client device for communicating on the wide area network, wherein the first and second addresses are assigned to the client device by a router device that interconnects the local area network and the wide area network.
Johnson from the same field of endeavor teaches wherein the first and second addresses are assigned to the client device by a router device that interconnects the local area network and the wide area network (¶223, usage of external and internal address and port information for NAT hole punching is disclosed; see also Fig. 6 where home router connecting devices 1Y-502 and 1Y-510 can participate in distribution of such internal addresses),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ignatchenko to easily determine relevant information needed to achieve NAT functionality using a ubiquitous tool that is available in most, if not all operating systems readily for greatest possible compatibility.
However, the teachings do not explicitly teach determining, by the client device executing a TRACEROUTE command, address information comprising a plurality of addresses associated with the client device for communicating on the wide area network,
Ignatchenko from the same field of endeavor teaches determining, by the client device executing a TRACEROUTE command, address information comprising a plurality of addresses associated with the client device for communicating on the wide area network (¶179, using traceroute tools to determine public Internet IP address information is disclosed),


Regarding claim 20, Shimakawa, Sehgal, Johnson and Ignatchenko teach the limitations of claim 19. Shimakawa further teaches wherein the outgoing connection from the server device to the client device is directed to the WAN address and port number associated with the router device (Fig. 1).

Regarding claim 21, Shimakawa, Sehgal, Johnson and Ignatchenko teach the limitations of claim 20. Sehgal further teaches wherein the outgoing connection from the server device is made directly to the WAN address and port number associated with the router device without contacting the message server (Fig. 6; ¶¶6-8, for example, external NATs as shown in Fig. 6 already know its global address that can be used to communicate with nodes on the Internet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Sehgal to account for situations where two nodes in an internal network without proper L3 routing abilities need to connect with each other without the help of a bridging router within its internal network. By enabling two nodes within an internal network to communicate with a known global address that contacts the upstream networks with information regarding its internal network, the non-bridged internal nodes can communicate without further issues.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Shimakawa (2015/0113110) in view of Sehgal et al. (2008/0225866), and further in view of Ignatchenko (2018/0139131).

Ignatchenko from the same field of endeavor teaches wherein the determining comprises the client device executing a TRACEROUTE command to thereby identify the plurality of addresses associated with the client device for communicating on the wide area network (¶179, using traceroute tools to determine public Internet IP address information is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ignatchenko to easily determine relevant information needed to achieve NAT functionality using a ubiquitous tool that is available in most, if not all operating systems readily for greatest possible compatibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458